111 Congress Avenue, Suite 1700 Austin, Texas 78701 512.320.9200 Phone 512.320.9292 Fax andrewskurth.com J. Matthew Lyons 512.320.9284 Phone 512.542.5226 Fax mlyons@andrewskurth.com November 10, 2009 VIA FEDERAL EXPRESS AND EDGAR TRANSMISSION Lynn Dicker Reviewing Accountant Mail Stop 3030 Securities and Exchange Commission Division of Corporate Finance 100 F Street, NE Washington, D.C.20549-0303 Re: Valence Technology, Inc. (the “Company”) Commission File No. 0-20028 Form 10-K for Fiscal Year Ended March 31, 2009, as filedJune 5, 2009 Dear Ms.
